I am
addressing the General Assembly once again, at a time
when the people and the institutions of Colombia are
making great progress in their struggle to achieve
democratic security. Such security would enable all
citizens to live in peace, express their political views
without putting their lives in danger and to support or
oppose the Government while fully respecting different
opinions.
That policy has made significant progress in
reducing murders, kidnappings and other terrorist acts,
as well as population displacement and the growing of
illicit drug crops. There is still a great deal to be done,
but if we are persistent we will prevail.
Democratic security is one of Colombia’s highest
priorities if we are to regain credibility and if our
citizens are once again to have confidence in our
institutions. When trust is destroyed, the ties between
the citizen and the nation are broken. Such trust
requires transparency in public and private actions, as
well as economic revitalization and social cohesion.
Social cohesion builds trust among citizens and
between citizens and the State. Social cohesion is the
enemy of poverty and helps to promote equal
opportunities. Colombia has established a legal
framework to ensure that the benefits of economic
growth lead to poverty eradication. Yet Colombia’s
growth, which during the 1960s and 1970s was
averaging 4.5 per cent a year, fell to an average of 2
per cent after 1980. That decline encouraged the
informal economy, and was accompanied by poverty.
The contrast became increasingly obvious between the
formal private sector — which was fair with its
workers and complied with its tax payments, but which
grew at a slow pace — and the informal sector, which,
with its overwhelming influence, drew in the destitute
masses.
Drug trafficking, which bankrolls terrorism,
reversed the trend towards land distribution, through
agrarian reform and the natural process of inheritance
from one generation to the next.
Between 1994 and 2000, unemployment among
heads of household grew from 4 per cent to 10 per
cent, and overall unemployment grew from 7.5 per cent
to 19 per cent. In relatively few years, the deficit
2

increased from 1.5 per cent to 4.2 per cent of the gross
domestic product (GDP), public debt rose from 24 per
cent to 54 per cent of GDP and 40 per cent of the
public budget was allocated to debt servicing and
repayment. Very low levels of private investment only
made the situation worse.
Defeating poverty requires strong and sustained
economic growth. This in turn requires physical and
legal security, transparent regulations and
macroeconomic stability. Last year, Colombia forecast
growth of 2.5 per cent — but growth was close to 4 per
cent. This year we are endeavouring to achieve 5 per
cent growth. We are able to do because we are
restoring confidence among investors. With such
growth, unemployment has fallen three points,
although it is still quite high. A positive sign is that
jobs are being created in sectors that will provide for
social security and fair wages for workers. All that has
happened despite fiscal restrictions to public
investment and in the midst of an intense struggle to
eliminate illicit drugs, which have become so
significant that they now affect whether there will be
positive or negative growth in our agricultural sector.
At one time, my generation explained violence as
the result of social inequities. My country’s experience
over many decades allows me to affirm that terrorist
violence has increased poverty and has destroyed the
possibility of eliminating social inequity. Violence has
worsened poverty and has exploited it to perpetuate
itself.
Our goal is to reduce poverty at a rate equal to or
higher than economic growth. To a great extent, our
social investment programme depends on sound and
sustained economic growth. Therefore, our social
investment programme goes hand in hand with our
democratic security policy. If we neglect security
measures that respect democratic values, terrorism will
grow, we will lose momentum in defeating it,
investment will be affected, the strength of our
economic recovery will weaken and we could be left
without resources for social investment.
Today’s equality lies in economic and social
opportunity. That is why we have placed so much
emphasis on education. We have increased elementary
school enrolment by 750,000, but the country still
needs classroom space for 1.25 million new pupils. In
25 months we have increased technical training by two
and a half times, promoting basic employment skills to
enable young people to join the work force while
continuing their studies. In the cities and in the
countryside, we have been carrying out a silent
revolution in technical training that will reach 4
million young people a year by 2006.
A subsidy is being paid to 340,000 poor families
to improve their children’s nutrition and ensure school
attendance. There are now 503,000 children in the new
breakfast programme for children under five; that
number will double in 2005. That, together with the
school cafeterias and the “Community Mothers”
programme, will reach more than 6 million children
under various nutrition programmes.
By December, when this Administration will
have been in office for 28 months, more than 4 million
poor Colombians will have enrolled in the subsidized
health programme, in addition to the 13 million who
were already protected. We are carrying out legal and
administrative reforms to increase coverage, with
improved transparency and an effective and efficient
use of resources.
Colombia has more than 600,000 senior adults
living in extreme poverty. In the past, 60,000 of them
received a cash subsidy. This year, we have raised the
number to 172,000 of our elderly compatriots. We are
now starting a new programme to deliver one meal a
day to 400,000 more who do not receive the cash
subsidy. In addition, this year we are paying more than
$100 million in subsidies to provide electricity to low-
income members of the population.
We are also subsidizing more than 7,000
reintegrated former members of various violent groups.
This is part of a huge, silent, but effective peace
process. When one of those persons is reintegrated, he
sees the support of the State and the community,
reconciles himself with civic institutions, embraces
democracy and coexistence and rejects any justification
for violence. We hope that many more thousands will
follow, but we will require international cooperation
for this programme.
We are subsidizing 21,000 forest ranger families,
who were formerly involved in illicit drug crops and
are now committed to eliminating them and to
recovering their tropical forests. Their task is essential
for mankind, considering Colombia’s rich biodiversity
and its 578,000 square kilometres of jungle, which are
threatened by illicit drugs. To guarantee their food
security, we are also subsidizing 700,000 farmers, and
3

that number will soon reach 1 million; we are also
subsidizing the crops of farmers’ associations until they
become productive and competitive. Poverty indicators
should take account of such subsidies, which are
usually not included when measuring the income of
those families.
Colombia has suffered a tragedy in the form of
internal displacement. We have reduced its incidence
by 40 per cent, but it is still high. We have facilitated
the return of more 70,000 people and we expect that
number to increase. One State agency alone has
multiplied eightfold its budget to care for displaced
persons.
As a result of a law approved at the beginning of
this Government’s tenure, the process for “ownership
extinction” for illegally acquired assets has moved
more quickly. We expect that that mechanism will be
used to advance constructive agrarian reform.
By paying additional taxes, the Colombian people
are making an effort to finance security measures and
restore social investment levels, for a total that
represents 2 per cent of our gross domestic product. We
have received the support of the multilateral banks, but
we require greater understanding from the financial
markets: longer-term loans and lower interest rates. We
are engaged in an intense struggle, and we need better
access to the markets of the industrialized countries.
I would like to reaffirm Colombia’s commitment
to multilateralism. Multilateralism must continuously
improve if it is to become more effective and restore
the lost consensus for safeguarding international peace.
Building that consensus requires each State to feel that
it is being heard and that it is being taken into account.
I am grateful for the support of the United
Nations agencies in social matters. We are fully
prepared to back the efforts of the international
community to consolidate democracy and security in
the region, especially in Haiti. Colombia will be part of
the United Nations Stabilization Mission in Haiti. We
will cooperate with police experts in the fight against
drug trafficking, as well as with the humanitarian
presence.
Mr. Baali (Algeria), Vice-President, took the
Chair.
We must all join in an effective international
solidarity movement with our Caribbean brothers, who
are so seriously affected by the hurricane season.
We need the total commitment of the
international community in the struggle against
terrorism in Colombia. Terrorism in one country feeds
and strengthens terrorist networks throughout the
world. The widows and orphans of violence in our
country ask why we attach so much importance to
terrorism in other parts of the world, and why some
attach so little to the terrorism that besets Colombia. I
make this appeal from the depths of our profound
democratic conviction. It is difficult to find another
country facing such a challenge of terrorism while
simultaneously strengthening its democracy.
Today, Colombia offer effective guarantees for
the exercise of political pluralism by means of our
democratic security policy. Our institutions combat
terrorism with the unflinching political will of the
Government. They do so with courage, selflessness and
transparency. A dirty war has no place in our policies.
A democratic State has the right to ask the world
to demand that the terrorists return their kidnap victims
rather than clamouring for lopsided agreements with
terrorists. We ask the world for more decisive and more
effective support. If it is broadened, the violent groups
will have no option but to abandon terrorism and to
accept peace.
With the people of Colombia, its democratic
institutions and the international community united, we
can make Colombia an example of the capacity to
defeat terrorism and observe human rights. And we can
make Colombia an example of the ability to defeat
terrorism and of the will to build social justice.
We will expel terror with the help of legitimate
institutions and of a community of solidarity and
justice, with opportunities for its poorest members.